Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 05, 2015

The Court of Appeals hereby passes the following order:

A15A2195. IN RE: THE ESTATE OF WESTON D. BAXTER, DECEASED.

      Taylor L. Baxter filed this direct appeal from the probate court’s order ruling
that the executor of Weston D. Baxter’s estate may compromise the claim of the
deceased’s ex-wife. “Direct appeals are generally authorized from lower court orders
that are final, meaning that there are no issues remaining to be resolved in the lower
court.” Mays v. Rancine-Kinchen, 291 Ga. 283, 284 (729 SE2d 321) (2012). Here,
however, the probate court’s order also denied the executor’s request to approve a
final settlement of the estate and ruled that it would “entertain [a global settlement
agreement] at a future date.” Accordingly, the order is interlocutory, as it leaves
matters pending below. Baxter was required to follow the interlocutory appeal
procedures of OCGA § 5-6-34 (b) to obtain review at this juncture. See Mays, supra;
Brandy v. Elmo, 280 Ga. 221, 222 (626 SE2d 505) (2006). Baxter’s failure to do so
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/05/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.